UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DM VERO LLC operating as
“VERO,” JUDE DENNIS
MAROVIC, and MARKO MATIC,
                              Plaintiffs,
                                                                 ORDER
                – against –                                 21 Civ. 2008 (ER)
BENJAMIN OHEBSHALOM, SKY
MANAGEMENT, ALLIANCE 77, LLC.,
and JOHN DOES 1-5,
                              Defendants.


RAMOS, D.J.:

         On March 9, 2021, Plaintiffs brought this suit. Doc. 1. Defendants filed a motion

to dismiss on April 19, 2021. Docs. 14. On May 26, 2021, in addition to filing an

opposition to that motion, Plaintiffs filed a cross-motion for preliminary injunction,

seeking to enjoin Defendants from destroying Plaintiffs’ property, pursuing claims against

Plaintiffs in a state-court ejectment proceeding, and applying for a building permit with

the City of New York. Doc. 22. The Court held a hearing on July 6, 2021 on the counter-

motion for preliminary injunction. Doc. 28. For the reasons stated at that hearing, the

Court DENIES the counter-motion for preliminary injunction, and the Clerk of Court is
respectfully directed to terminate the motion. Doc. 22.


         It is SO ORDERED.


Dated:    July 14, 2021
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
